Title: To Alexander Hamilton from Gulian Verplanck, 17 March 1793
From: Verplanck, Gulian
To: Hamilton, Alexander



Newyork March 17. 1793
Dr Sir

My second payment to You for the House in Wall Street has been due since the first day of the last Month & I have been waiting Your directions respecting it. In a former Letter I requested the Deed, which will oblige Me, as I am preparing to Build on the Lot this Spring. Your late triumph over the malice of Your Enemies, has given the most heartfelt satisfaction to Your friends in this City & to no One more than
Your Obt. Hume Sert

Gulian Verplanck

